


Exhibit 10.13

EXECUTION COPY

Jefferies International Limited
c/o Jefferies LLC, as agent
[_______]

May 21, 2015                                   

To:       CalAmp Corp.     [_______]     Attention: [_______]   Telephone
No.:       [_______]   Facsimile No.: [_______]


Re:       Additional Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by CalAmp Corp. (“Company”) to
Jefferies International Limited (“Dealer”) as of the Trade Date specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.

Jefferies LLC (“Agent”) is acting as agent for Dealer but does not guarantee the
performance of Dealer. (i) Neither Dealer nor Company shall contact the other
with respect to any matter relating to the Transaction without the direct
involvement of Agent; (ii) Agent, Dealer and Company each hereby acknowledges
that any transactions by Dealer or Agent with respect to Shares will be
undertaken by Dealer as principal for its own account; and (iii) all of the
actions to be taken by Dealer and Agent in connection with the Transaction shall
be taken by Dealer or Agent independently and without any advance or subsequent
consultation with Company. For the avoidance of doubt, any performance by Dealer
of its obligations hereunder solely to Agent shall not relieve Dealer of such
obligations. Any performance by Company of its obligations (including notice
obligations) through or by means of Agent’s agency for Dealer shall constitute
good performance of Company’s obligations hereunder to Dealer.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1.   This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement and that the Transaction shall be deemed not to be a
Transaction under, or otherwise be governed by, any other existing or deemed
ISDA Master Agreement between the parties hereto.

--------------------------------------------------------------------------------




2.   The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms.                 Trade Date: May 21, 2015   Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

 

Warrants:

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

 

Warrant Style:

European

 

Seller:

Company

 

Buyer:

Dealer

 

Shares:

The common stock of Company, par value USD 0.01 per share (Exchange symbol
“CAMP”)

 

Number of Warrants:

220,157. For the avoidance of doubt, the Number of Warrants shall be reduced by
any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

 

Warrant Entitlement:

One Share per Warrant

  

Strike Price:

USD 39.42

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 19.96, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company’s capitalization.

 

Premium:

USD 563,152.50

 

Premium Payment Date:

May 27, 2015

 

Exchange:

The NASDAQ Global Select Market

 

Related Exchange(s):

All Exchanges

 

Procedures for Exercise.

   

Expiration Time:

The Valuation Time

 

Expiration Dates:

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 80th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of  Warrants or shall reduce such Daily Number
of Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine the prevailing market value for the Shares as of the Valuation
Time on that eighth Scheduled Trading Day or on any subsequent Scheduled Trading
Day, as the Calculation Agent shall determine using commercially reasonable
means.


2

--------------------------------------------------------------------------------




First Expiration Date:

August 15, 2020 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

             

Daily Number of Warrants:

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

     

Automatic Exercise:

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

 

Valuation Terms.

 

Valuation Time:

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

 

Valuation Date:

Each Exercise Date.

 

Settlement Terms.

 

Settlement Method:

Net Share Settlement.

3

--------------------------------------------------------------------------------




           

Net Share Settlement:

On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System, and
Dealer shall be treated as the holder of record of such Shares at the time of
delivery of such Shares or, if earlier, at 5:00 p.m. (New York City time) on
such Settlement Date, and Company shall pay to Dealer cash in lieu of any
fractional Share based on the Settlement Price on the relevant Valuation Date.

 

Share Delivery Quantity:

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

     

Net Share Settlement Amount:

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

Settlement Price:

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page CAMP <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

 

Settlement Dates:

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

 

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

 

Representation and Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

4

--------------------------------------------------------------------------------




3.

Additional Terms applicable to the Transaction.

         

Adjustments applicable to the Transaction:

 

       Method of Adjustment:

Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement; provided
that the parties agree that open market Share repurchases at prevailing market
prices shall not be considered a Potential Adjustment Event as long as the
number of Shares so repurchased does not exceed 20% of total Shares outstanding
(measured as of May 15 of each year) per annum. Notwithstanding the foregoing,
any cash dividends or distributions on the Shares, whether or not extraordinary,
shall be governed by Section 9(f) of this Confirmation in lieu of Article 10 or
Section 11.2(c) of the Equity Definitions.

 

Extraordinary Events applicable to the Transaction:

 

       New Shares:

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia”.

 

Consequence of Merger Events:

 

       Merger Event:

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.2 of the Equity Definitions or Section 9(h)(ii)(B) will apply.

 

              Share-for-Share:

Modified Calculation Agent Adjustment

 

              Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

 

              Share-for-Combined:

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

5

--------------------------------------------------------------------------------




     

Consequence of Tender Offers:

 

       Tender Offer:

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or Section 9(h)(ii)(A) will apply.

   

              Share-for-Share:

Modified Calculation Agent Adjustment

 

              Share-for-Other:

Modified Calculation Agent Adjustment

 

              Share-for-Combined:

Modified Calculation Agent Adjustment

 

       Consequences of Announcement Events:

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event, (x)
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”, (y) clause (ii) of such Section 12.3(d) shall
be deemed deleted, and (z) for the avoidance of doubt, the Calculation Agent may
determine whether the relevant Announcement Event has had a material economic
effect on the Transaction by reference to the effect of such event on the
Hedging Party, assuming that the Dealer maintains a commercially reasonable
hedge position (and, if so, adjust the terms of the Transaction accordingly) on
one or more occasions on or after the date of the Announcement Event up to, and
including, the Expiration Date, any Early Termination Date and/or any other date
of cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event or any related Announcement Event, and any such
adjustments by the Calculation Agent shall reflect the cumulative economic
effect on the Transaction of all related Announcement Events. An Announcement
Event shall be an “Extraordinary Event” for purposes of the Equity Definitions,
to which Article 12 of the Equity Definitions is applicable as modified herein.

 

       Announcement Event:

(i) The public announcement by any entity of (x) any transaction or event that,
if completed, would constitute a Merger Event or Tender Offer or (y) the
intention to enter into a Merger Event or Tender Offer, (ii) the public
announcement by Issuer of an intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that, if consummated, would
result in a Merger Event or Tender Offer or (iii) any subsequent public
announcement by any entity of a change to a transaction or intention that is the
subject of an announcement of the type described in clause (i) or (ii) of this
sentence (including, without limitation, a new announcement, whether or not by
the same party, relating to such a transaction or intention or the announcement
of a withdrawal from, or the abandonment or discontinuation of, such a
transaction or intention), as determined by the Calculation Agent. For the
avoidance of doubt, the occurrence of an Announcement Event with respect to any
transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” the remainder of the definition of
“Merger Event” in Section 12.1(b) of the Equity Definitions following the
definition of “Reverse Merger” therein shall be disregarded.

6

--------------------------------------------------------------------------------




     

Modified Calculation Agent Adjustment:

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Company being different
from the issuer of the Shares, then with respect to such Merger Event, as a
condition precedent to the adjustments contemplated in Section 12.2(e)(i) of the
Equity Definitions, Dealer, Company and the issuer of the Shares shall, prior to
the related Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as requested by Dealer that Dealer has determined, in its commercially
reasonable discretion, to be reasonably necessary or appropriate to allow Dealer
to continue as a party to the Transaction, as adjusted under Section 12.2(e)(i)
of the Equity Definitions, and to preserve its commercially reasonable hedging
or hedge unwind activities in connection with the Transaction in a manner
compliant with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer), and if such conditions are not met or if the Calculation
Agent determines that no adjustment that it could make under Section 12.2(e)(i)
of the Equity Definitions will produce a commercially reasonable result, then
the consequences set forth in Section 12.2(e)(ii) of the Equity Definitions may
apply at Dealer’s commercially reasonable discretion.    

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

7

--------------------------------------------------------------------------------




     

Additional Disruption Events:

 

       Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

   

       Failure to Deliver:

Not Applicable

 

       Insolvency Filing:

Applicable

 

       Hedging Disruption:

Applicable; provided that:

 

(i)       Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:   “For the avoidance of doubt,
the term “equity price risk” shall be deemed to include, but shall not be
limited to, stock price and volatility risk. And, for the further avoidance of
doubt, any such transactions or assets referred to in phrases (A) or (B) above
must be available on commercially reasonable pricing terms.”; and   (ii) Section
12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in the
third line thereof, after the words “to terminate the Transaction”, the words
“or, as applicable, the portion of the Transaction affected by such Hedging
Disruption”.



       

       Increased Cost of Hedging:

Not Applicable

 

       Loss of Stock Borrow:

Applicable

 

              Maximum Stock Loan Rate:

200 basis points

   

       Increased Cost of Stock Borrow:

Applicable

 

              Initial Stock Loan Rate:

0 basis points until May 15, 2020 and 25 basis points thereafter

 

       Hedging Party:

For all applicable Additional Disruption Events, Dealer. Following any
determination by the Hedging Party hereunder and a written request by Company,
the Hedging Party shall provide to Company by e-mail to the e-mail address
provided by Company a written explanation and report (in a commonly used file
format for the storage and manipulation of financial data) describing in
reasonable detail any determination made by it (including, as applicable, any
quotations, market data, information from internal sources used in making such
determinations, description of the methodology and any assumptions and basis
used in making for such determination), it being understood that the Hedging
Party shall not be obligated to disclose any proprietary or confidential models
or proprietary or confidential information used by it for such determination.

8

--------------------------------------------------------------------------------




     

Determining Party:

For all applicable Extraordinary Events, Dealer. Following any determination by
the Determining Party hereunder and a written request by Company, the
Determining Party shall provide to Company by e-mail to the e-mail address
provided by Company a written explanation and report (in a commonly used file
format for the storage and manipulation of financial data) describing in
reasonable detail any determination made by it (including, as applicable, any
quotations, market data, information from internal sources used in making such
determinations, description of the methodology and any assumptions and basis
used in making for such determination), it being understood that the Determining
Party shall not be obligated to disclose any proprietary or confidential models
or proprietary or confidential information used by it for such determination.

 

Non-Reliance:

Applicable

 

Agreements and Acknowledgments
Regarding Hedging Activities:

Applicable

   

Additional Acknowledgments:

Applicable

  4.

Calculation Agent. Dealer. All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. Following any determination or calculation by the Calculation Agent
hereunder, upon a written request by Company, the Calculation Agent shall
provide to Company by e-mail to the e-mail address provided by Company in such
request a written explanation and report (in a commonly used file format for the
storage and manipulation of financial data) displaying in commercially
reasonable detail the basis for such determination or calculation (including any
quotations, market data or information from internal or external sources, and
any assumptions, used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary or confidential models or proprietary or confidential information
used by it for such determination or calculation.

  5.

Account Details.

 

        (a)        Account for payments to Company:         [_______]        
Account for delivery of Shares from Company:         [_______]


9

--------------------------------------------------------------------------------




        (b)       Account for payments to Dealer:           [_______]          
Account for delivery of Shares to Dealer:           [_______]


6. Offices.       (a)       The Office of Company for the Transaction is:
Inapplicable, Company is not a Multibranch Party.   (b) The Office of Dealer for
the Transaction is: Inapplicable, Dealer is not a Multibranch Party   7.
Notices.  

        (a)       Address for notices or communications to Company:        
CalAmp Corp.       [_______]       Attention: [_______]     Telephone
No.:        [_______]     Facsimile No.: [_______]     (b) Address for notices
or communications to Dealer:         Jefferies International Limited     c/o
Jefferies LLC       [_______]       Attn: [_______]       Tel: [_______]      
Email: [_______]           With copies to:           [_______]  


8. Representations and Warranties of Company.         Each of the
representations and warranties of Company set forth in Section 3 of the Purchase
Agreement (the “Purchase Agreement”), dated as of April 30, 2015, among Company
and J.P. Morgan Securities LLC and Jefferies LLC, as representatives of the
Initial Purchasers party thereto (the “Initial Purchasers”), are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein.
Company hereby further represents and warrants to Dealer on the date hereof, on
and as of the Premium Payment Date and, in the case of the representations in
Section 8(d), at all times until termination of the Transaction, that:  
(a)       Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

10

--------------------------------------------------------------------------------




(b)       Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Company hereunder will conflict with
or result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Company, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Company or any of its
subsidiaries is a party or by which Company or any of its subsidiaries is bound
or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument.   (c) No consent, approval, authorization, or order of, or filing
with, any governmental agency or body or any court is required in connection
with the execution, delivery or performance by Company of this Confirmation,
except such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.   (d) A number of Shares equal to the Maximum Number of Shares (as defined
below) (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company. The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.   (e) Company is not and, after consummation
of the transactions contemplated hereby, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.   (f) Company is an “eligible contract participant” (as such
term is defined in Section 1a(18) of the Commodity Exchange Act, as amended,
other than a person that is an eligible contract participant under Section
1a(18)(C) of the Commodity Exchange Act).   (g) Company and each of its
affiliates is not, on the date hereof, aware (as interpreted under applicable
securities laws) of any material non-public information with respect to Company
or the Shares.   (h) To Company’s knowledge, no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares (not including laws, rules, regulations or regulatory orders of any
jurisdiction that are applicable solely as a result of Dealer’s and/or its
affiliates’ activities, assets or businesses, other than Dealer’s activities in
respect of the Transaction) would give rise to any reporting, consent,
registration or other requirement (including without limitation a requirement to
obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares in connection with the
Transaction.   (i) Company (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million.   9. Other
Provisions.         (a) Opinions. Company shall deliver to Dealer an opinion of
counsel, dated as of the Premium Payment Date, covering customary matters, and
subject to customary assumptions, qualifications and exceptions, in each case
reasonably acceptable to Dealer. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

11

--------------------------------------------------------------------------------




(b)       Repurchase Notices. Company shall, on any day on which Company effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares on such day, subject to any adjustments provided
herein, is (i) less than 32.8 million (in the case of the first such notice) or
(ii) thereafter more than 2.9 million less than the number of Shares included in
the immediately preceding Repurchase Notice; provided that Company may provide
Dealer with advance notice on or prior to any such day to the extent it expects
that repurchases effected on such day may result in an obligation to deliver a
Repurchase Notice (which advance notice shall be deemed a Repurchase Notice).
Company agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Company’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the foregoing
or any suit, action, proceeding, claim or demand set forth in the immediately
following sentence. If any suit, action, proceeding (including any governmental
or regulatory investigation), claim or demand shall be brought or asserted
against the Indemnified Person, such Indemnified Person shall promptly notify
Company in writing. Company shall be relieved from liability to the extent that
any Indemnified Party fails promptly to notify Company of any action commenced
against it in respect of which indemnity may be sought hereunder to the extent
Company is materially prejudiced as a result thereof. Company shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Company agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment. Company
shall not, without the prior written consent of the Indemnified Person, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then Company
under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.         (c) Regulation M. Company is not on the
Trade Date engaged in a distribution, as such term is used in Regulation M under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Company, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. Company
shall not, until the second Scheduled Trading Day immediately following the
Effective Date, engage in any such distribution.   (d) No Manipulation. Company
is not entering into the Transaction to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares) or otherwise
in violation of the Exchange Act.

12

--------------------------------------------------------------------------------




(e)       Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer shall promptly notify Company of any transfer or assignment made
hereunder. Dealer may, without Company’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to any third party;
provided that, after a transfer and/or assignment, Company shall not be required
to pay the transferee or assignee of such rights or obligations on any payment
date an amount under Section 2(d)(i)(4) of the Agreement greater than the
amount, if any, that Company would have been required to pay Dealer in the
absence of such transfer and/or assignment, except to the extent such greater
amount results from a Change in Tax Law occurring after the date of such
transfer and/or assignment. If at any time at which (A) the Section 16
Percentage exceeds 8.5%, (B) the Warrant Equity Percentage exceeds 14.5%, or (C)
the Share Amount exceeds the Applicable Share Limit (if any applies) (any such
condition described in clauses (A), (B) or (C), an “Excess Ownership Position”),
Dealer is unable after using its commercially reasonable efforts to effect a
transfer or assignment of Warrants to a third party on pricing terms reasonably
acceptable to Dealer and within a time period reasonably acceptable to Dealer
such that no Excess Ownership Position exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Warrant Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of the Number of Warrants and the Warrant Entitlement
and (2) the aggregate number of Shares underlying any other warrants purchased
by Dealer from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to (A)
the minimum number of Shares that could give rise to reporting or registration
obligations or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or could result in an adverse effect on a
Dealer Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.         (f)
Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares, then the Calculation Agent will
adjust any of the Strike Price, Number of Warrants, Daily Number of Warrants
and/or any other variable relevant to the exercise, settlement or payment of the
Transaction to preserve the fair value of the Warrants after taking into account
such dividend.

13

--------------------------------------------------------------------------------




(g)       Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Company, such delivery shall be effected through
Agent. In addition, all notices, demands and communications of any kind relating
to the Transaction between Dealer and Company shall be transmitted exclusively
through Agent.       (h) Additional Provisions.   (i)       Amendments to the
Equity Definitions:   (A)       Section 11.2(a) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative” and replacing
them with the words “an”; and adding the phrase “or Warrants” at the end of the
sentence.   (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with “a material” in the
fifth line thereof, (x) adding the phrase “or Warrants” after the words “the
relevant Shares” in the same sentence, (y) deleting the words “diluting or
concentrative” in the sixth to last line thereof and (z) deleting the phrase
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing it with the phrase “(and, for the avoidance of
doubt, adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares).”    (C) Section 11.2(e)(vii) of the Equity Definitions is hereby
amended by deleting the words “a diluting or concentrative” and replacing them
with the words “a material”; and adding the phrase “or Warrants” at the end of
the sentence.   (D) Section 12.6(a)(ii) of the Equity Definitions is hereby
amended by (1) deleting from the fourth line thereof the word “or” after the
word “official” and inserting a comma therefor, and (2) deleting the semi-colon
at the end of subsection (B) thereof and inserting the following words therefor
“or (C) the occurrence of any of the events specified in Section 5(a)(vii) (1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”   (E)
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:   (x)      
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and   (y)
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.   (F) Section 12.9(b)(v) of the Equity Definitions is
hereby amended by:   (x) adding the word “or” immediately before subsection
“(B)” and deleting the comma at the end of subsection (A); and   (y) (1)
deleting subsection (C) in its entirety, (2) deleting the word “or” immediately
preceding subsection (C), (3) deleting the penultimate sentence in its entirety
and replacing it with the sentence “The Hedging Party will determine the
Cancellation Amount payable by one party to the other.” and (4) deleting clause
(X) in the final sentence.

14

--------------------------------------------------------------------------------




               (ii)       Notwithstanding anything to the contrary in this
Confirmation, upon the occurrence of one of the following events, with respect
to the Transaction, (1) Dealer shall have the right to designate such event an
Additional Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:     (A)       A “person” or
“group” within the meaning of Section 13(d) of the Exchange Act, other than
Company, its wholly owned subsidiaries and its and their employee benefit plans,
files a Schedule TO or any schedule, form or report under the Exchange Act that
discloses that such person or group has become the direct or indirect
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of the
common equity of Company representing more than 50% of the voting power of such
common equity (or Company becomes aware that such a filing is required but has
not been made).    (B) Consummation of (I) any recapitalization,
reclassification or change of the Shares (other than changes resulting from a
subdivision or combination) as a result of which the Shares would be converted
into, or exchanged for, stock, other securities, other property or assets, (II)
any share exchange, consolidation or merger of Company pursuant to which the
Shares will be converted into cash, securities or other property or assets or
(III) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of Company
and its subsidiaries, taken as a whole, to any person other than one of
Company’s wholly owned subsidiaries. Notwithstanding the foregoing, any
transaction or transactions set forth in this clause (B) shall not constitute an
Additional Termination Event if (x) at least 90% of the consideration received
or to be received by holders of the Shares, excluding cash payments for
fractional Shares and cash payments made in respect of dissenters’ appraisal
rights, in connection with such transaction or transactions consists of shares
of common stock that are listed or quoted on any of The New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or will be so listed or quoted when issued or exchanged
in connection with such transaction or transactions, and (y) as a result of such
transaction or transactions, the Shares will consist of such consideration,
excluding cash payments for fractional Shares and cash payments made in respect
of dissenters’ appraisal rights shall not be a fundamental change pursuant to
this clause (II).   (C) Default by Company or any of its subsidiaries with
respect to any mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any indebtedness for
money borrowed in excess of $10,000,000 (or its foreign currency equivalent) in
the aggregate of Company and/or any such subsidiary, whether such indebtedness
now exists or shall hereafter be created (i) resulting in such indebtedness
becoming or being declared due and payable or (ii) constituting a failure to pay
the principal or interest of any such debt when due and payable at its stated
maturity, upon required repurchase, upon declaration of acceleration or
otherwise, and such acceleration shall not have been rescinded or annulled or
such failure to pay shall not have been cured or waived, as the case may be,
within 30 days after the occurrence of such acceleration or such failure to pay,
as the case may be.

15

--------------------------------------------------------------------------------




  (D)       A final judgment for the payment of $10,000,000 (or its foreign
currency equivalent) or more (excluding any amounts covered by insurance) in the
aggregate rendered against Company or any of its subsidiaries, which judgment is
not discharged or stayed within 60 days after (I) the date on which the right to
appeal thereof has expired if no such appeal has commenced, or (II) the date on
which all rights to appeal have been extinguished.         (E) Dealer, despite
using commercially reasonable efforts, is unable or reasonably determines,
taking into account advice of counsel, that it is impractical or illegal, to
hedge its exposure with respect to the Transaction or any portion thereof (the
“Affected Portion”) in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer); provided that, notwithstanding the foregoing provisions of
this clause (E), Dealer shall treat only the Affected Portion of the Transaction
as the Affected Transaction (it being understood that the Affected Portion may
be 100%).         (i)       No Collateral or Setoff. Notwithstanding any
provision of the Agreement or any other agreement between the parties to the
contrary, the obligations of Company hereunder are not secured by any
collateral. Obligations under the Transaction shall not be set off by Company
against any other obligations of the parties, whether arising under the
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise. Any provision in the Agreement with
respect to the satisfaction of Company’s payment obligations to the extent of
Dealer’s payment obligations to Company in the same currency and in the same
Transaction (including, without limitation Section 2(c) thereof) shall not apply
to Company and, for the avoidance of doubt, Company shall fully satisfy such
payment obligations notwithstanding any payment obligation to Company by Dealer
in the same currency and in the same Transaction. In calculating any amounts
under Section 6(e) of the Agreement, notwithstanding anything to the contrary in
the Agreement, (1) separate amounts shall be calculated as set forth in such
Section 6(e) with respect to (a) the Transaction and (b) all other Transactions,
and (2) such separate amounts shall be payable pursuant to Section 6(d)(ii) of
the Agreement. For the avoidance of doubt and notwithstanding anything to the
contrary provided in this Section 9(i), in the event of bankruptcy or
liquidation of either Company or Dealer, neither party shall have the right to
set off any obligation that it may have to the other party under the Transaction
against any obligation such other party may have to it, whether arising under
the Agreement, this Confirmation or any other agreement between the parties
hereto, by operation of law or otherwise.   (j) Alternative Calculations and
Payment on Early Termination and on Certain Extraordinary Events.   (i)       If
(a) an Early Termination Date (whether as a result of an Event of Default or a
Termination Event) occurs or is designated with respect to the Transaction or
(b) the Transaction is cancelled or terminated upon the occurrence of an
Extraordinary Event (except as a result of (i) a Nationalization, Insolvency or
Merger Event in which the consideration to be paid to holders of Shares consists
solely of cash, (ii) a Merger Event or Tender Offer that is within Company’s
control, or (iii) an Event of Default in which Company is the Defaulting Party
or a Termination Event in which Company is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement, in each case that resulted from an event or events
outside Company’s control), and if Company would owe any amount to Dealer
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(g) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

16

--------------------------------------------------------------------------------




                    

Share Termination Alternative:

If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(k)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable. The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(k)(i).


17

--------------------------------------------------------------------------------




                    

Share Termination Delivery Unit:

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event. If such Nationalization,
Insolvency or Merger Event involves a choice of Exchange Property to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

 

Failure to Deliver:

Inapplicable

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

              (k)      

Registration/Private Placement Procedures. If, in the reasonable determination
of Dealer, based on the advice of counsel, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of
any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, if Dealer notifies Company of the need for registration or private
placement procedures set forth in this Section 9(k), then Company shall elect,
prior to the first Settlement Date for the first applicable Expiration Date, a
Private Placement Settlement or Registration Settlement for all deliveries of
Restricted Shares for all such Expiration Dates which election shall be
applicable to all remaining Settlement Dates for such Warrants and the
procedures in clause (i) or clause (ii) below shall apply for all such delivered
Restricted Shares on an aggregate basis commencing after the final Settlement
Date for such Warrants. The Calculation Agent shall make reasonable adjustments
to settlement terms and provisions under this Confirmation to reflect a single
Private Placement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder. For the avoidance of doubt, these adjustments will
only be commercially reasonable in nature (such as to consider, by way of
illustration only and not in any way limitation, changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares and the ability
to maintain a commercially reasonable hedge position in the Shares) and will not
impact Company’s unilateral right to settle in Shares.

18

--------------------------------------------------------------------------------




                (i)       If Company elects to settle the Transaction pursuant
to this clause (i) (a “Private Placement Settlement”), then delivery of
Restricted Shares by Company shall be effected in customary private placement
procedures with respect to such Restricted Shares reasonably acceptable to
Dealer; provided that Company may not elect a Private Placement Settlement if,
on the date of its election, it has taken, or caused to be taken, any action
that would make unavailable either the exemption pursuant to Section 4(a)(2) of
the Securities Act for the sale by Company to Dealer (or any affiliate
designated by Dealer) of the Restricted Shares or the exemption pursuant to
Section 4(a)(1) or Section 4(a)(3) of the Securities Act for resales of the
Restricted Shares by Dealer (or any such affiliate of Dealer). The Private
Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Restricted Shares by Dealer), and obligations to use
best efforts to obtain opinions and certificates, and such other documentation,
in each case as is customary for private placement agreements of similar size,
all reasonably acceptable to Dealer. In the case of a Private Placement
Settlement, Dealer shall determine the appropriate discount to the Share
Termination Unit Price (in the case of settlement of Share Termination Delivery
Units pursuant to Section 9(j) above) or premium to any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the number of such Restricted Shares to be delivered to Dealer hereunder to take
into account a commercially reasonable private placement discount.
Notwithstanding anything to the contrary in the Agreement or this Confirmation,
the date of delivery of such Restricted Shares shall be the Exchange Business
Day following notice by Dealer to Company of such applicable discount or
premium, as the case may be, and the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to Section
2 above).   (ii) If Company elects to settle the Transaction pursuant to this
clause (ii) (a “Registration Settlement”), then Company shall promptly (but in
any event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
commercially reasonable underwriting discounts (if applicable), commercially
reasonable commissions (if applicable), indemnities due diligence rights,
opinions and certificates, and such other documentation as is customary for
equity resale underwriting agreements, all reasonably acceptable to Dealer. If
Dealer, in its sole reasonable discretion, is not satisfied with such procedures
and documentation Private Placement Settlement shall apply. If Dealer is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares

19

--------------------------------------------------------------------------------




     

pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be (x) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to Section 9(j) above or (y) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the Exchange
Business Day on which Dealer completes the sale of all Restricted Shares in a
commercially reasonable manner over a commercially reasonable period of time to
sell such Restricted Shares or, in the case of settlement of Share Termination
Delivery Units, a sufficient number of Restricted Shares so that the realized
net proceeds of such sales equals or exceeds the Payment Obligation (as defined
above). If the Payment Obligation exceeds the realized net proceeds from such
resale, Company shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following such
resale the amount of such excess (the “Additional Amount”) in cash or in a
number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.

  (iii) Without limiting the generality of the foregoing, Company agrees that
(A) any Restricted Shares delivered to Dealer may be transferred by and among
Dealer and its affiliates and Company shall effect such transfer upon request of
Dealer without any further action by Dealer and (B) after the period of 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) under the Securities Act are not
satisfied with respect to Company) has elapsed in respect of any Restricted
Shares delivered to Dealer, Company shall upon request of Dealer promptly
remove, or cause the transfer agent for such Restricted Shares to remove, any
legends referring to any such restrictions or requirements from such Restricted
Shares upon request by Dealer (or such affiliate of Dealer) to Company or such
transfer agent, without any requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer). Notwithstanding anything to the contrary herein,
to the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.   (iv)       If the Private Placement Settlement or the
Registration Settlement shall not be effected as set forth in clauses (i) or
(ii), as applicable, then failure to effect such Private Placement Settlement or
such Registration Settlement shall constitute an Event of Default with respect
to which Company shall be the Defaulting Party.         (l)       Limit on
Beneficial Ownership. Notwithstanding any other provisions hereof, Dealer may
not exercise any Warrant hereunder or be entitled to take delivery of any Shares
deliverable hereunder, and Automatic Exercise shall not apply with respect to
any Warrant hereunder, to the extent (but only to the extent) that, after such
receipt of any Shares upon the exercise of such Warrant or otherwise hereunder
and after taking into account any Shares deliverable to Dealer under the letter
agreement dated April 30, 2015 between Dealer and Company regarding Base
Warrants (the “Base Warrant Confirmation”), (i) the Section 16 Percentage would
exceed 8.5%, or (ii) the Share Amount would exceed the Applicable Share Limit.
Any purported delivery hereunder shall be void and have no effect to the extent
(but only to the extent) that, after such delivery and after taking into account
any Shares deliverable to Dealer under the Base Warrant Confirmation, (i) the
Section 16 Percentage would exceed 8.5%, or (ii) the Share Amount would exceed
the Applicable Share Limit. If any delivery owed to Dealer hereunder is not
made, in whole or in part, as a result of this provision, Company’s obligation
to make such delivery shall not be extinguished and Company shall make such
delivery as promptly as practicable after, but in no event later than one
Business Day after, Dealer gives notice to Company that, after such delivery,
(i) the Section 16 Percentage would not exceed 8.5%, and (ii) the Share Amount
would not exceed the Applicable Share Limit.

20

--------------------------------------------------------------------------------




      (m)       Share Deliveries. Notwithstanding anything to the contrary
herein, Company agrees that any delivery of Shares or Share Termination Delivery
Property shall be effected by book-entry transfer through the facilities of DTC,
or any successor depositary, if at the time of delivery, such class of Shares or
class of Share Termination Delivery Property is in book-entry form at DTC or
such successor depositary.   (n) Waiver of Jury Trial. Each party waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding relating to the Transaction.
Each party (i) certifies that no representative, agent or attorney of the other
party has represented, expressly or otherwise, that such other party would not,
in the event of such a suit, action or proceeding, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other party have been induced to
enter into the Transaction, as applicable, by, among other things, the mutual
waivers and certifications provided herein.   (o) Tax Disclosure. Effective from
the date of commencement of discussions concerning the Transaction, Company and
each of its employees, representatives, or other agents may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the Transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to Company relating to such tax treatment and
tax structure.   (p) Maximum Share Delivery.   (i)       Notwithstanding any
other provision of this Confirmation, the Agreement or the Equity Definitions,
in no event will Company at any time be required to deliver a number of Shares
greater than 440,314 (the “Maximum Number of Shares”) to Dealer in connection
with the Transaction.   (ii) In the event Company shall not have delivered to
Dealer the full number of Shares or Restricted Shares otherwise deliverable by
Company to Dealer pursuant to the terms of the Transaction because Company has
insufficient authorized but unissued Shares that are not reserved for other
transactions (such deficit, the “Deficit Shares”), Company shall be continually
obligated to deliver, from time to time, Shares or Restricted Shares, as the
case may be, to Dealer until the full number of Deficit Shares have been
delivered pursuant to this Section 9(p)(ii), when, and to the extent that, (A)
Shares are repurchased, acquired or otherwise received by Company or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (B) authorized and unissued Shares previously
reserved for issuance in respect of other transactions become no longer so
reserved or (C) Company additionally authorizes any unissued Shares that are not
reserved for other transactions; provided that in no event shall Company deliver
any Shares or Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to
the extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

21

--------------------------------------------------------------------------------




(q)       Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) to the extent Dealer reasonably determines, based on
advice of counsel in the case of the immediately following clause (ii), and in
its commercially reasonable judgment, that such extension is reasonably
necessary or appropriate to (i) preserve Dealer’s commercially reasonable
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions (but only in the case of a material decrease in liquidity relative to
Dealer’s expectations as of the Trade Date) or (ii) to enable Dealer to effect
purchases of Shares in connection with its commercially reasonable hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Issuer or an affiliated purchaser of Issuer, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.   (r) Status of Claims in
Bankruptcy. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to Dealer rights against Company with respect to the
Transaction that are senior to the claims of common stockholders of Company in
any United States bankruptcy proceedings of Company; provided that nothing
herein shall limit or shall be deemed to limit Dealer’s right to pursue remedies
in the event of a breach by Company of its obligations and agreements with
respect to the Transaction; provided further that nothing herein shall limit or
shall be deemed to limit Dealer’s rights in respect of any transactions other
than the Transaction.   (s) Securities Contract; Swap Agreement. The parties
hereto intend for (i) the Transaction to be a “securities contract” and a “swap
agreement” as defined in the Bankruptcy Code (Title 11 of the United States
Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to the
protections afforded by, among other Sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and (iii)
each payment and delivery of cash, securities or other property hereunder to
constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.   (t) Wall Street Transparency and
Accountability Act. In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA or any regulation under the WSTAA, nor any
requirement under WSTAA or an amendment made by WSTAA, shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).   (u) Agreements and Acknowledgements Regarding Hedging. Company
understands, acknowledges and agrees that: (A) at any time on and prior to the
last Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.         (v) Early
Unwind. In the event the sale of the “Option Securities” (as defined in the
Purchase Agreement) is not consummated with the Initial Purchasers for any
reason, or Company fails to deliver to Dealer opinions of counsel as required
pursuant to Section 9(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Company represents and acknowledges to the other
that, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

22

--------------------------------------------------------------------------------




(w)       Payment by Dealer. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer
owes to Company an amount calculated under Section 6(e) of the Agreement, or
(ii) Dealer owes to Company, pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.         (x) Listing of
Warrant Shares. Company shall have submitted an application for the listing of
the Warrant Shares on the Exchange on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.   (y) Delivery
or Receipt of Cash. For the avoidance of doubt, other than receipt of the
Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle the Transaction, except in circumstances where
cash settlement is within Company’s control (including, without limitation,
where Company elects to deliver or receive cash, or where Company has made
Private Placement Settlement unavailable due to the occurrence of events within
its control) or in those circumstances in which holders of Shares would also
receive cash.   (z) Tax Matters. The parties hereto agree that for the
Transaction “Indemnifiable Tax” shall not include (i) any Tax imposed pursuant
to Section 1471 or 1472 of the Internal Revenue Code of 1986, as amended (the
“Code”) and (ii) any U.S. federal income Tax imposed as a result of any amount
treated as a dividend for U.S. federal income tax purposes (including any amount
treated as such as a result of any adjustment to the terms of the Warrant or any
delivery obligations under the Warrant), including pursuant to Sections 305 and
871(m) of the Code. For purposes of Sections 4(a)(i) and (ii) of the Agreement,
Dealer agrees to deliver to Company one duly executed and completed applicable
Internal Revenue Service Form W-8 or Form W-9 (or successor thereto).   (aa)
Adjustments. For the avoidance of doubt, whenever the Calculation Agent, Dealer,
Hedging Party or Determining Party is called upon to make an adjustment pursuant
to the terms of this Confirmation or the Definitions to take into account the
effect of an event, the Calculation Agent, Dealer, Hedging Party or Determining
Party, as applicable, shall make such adjustment by reference to the effect of
such event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position at the time of the event.   (bb)
Transaction Reporting – Consent for Disclosure of Information. Notwithstanding
anything to the contrary in this Confirmation or any non-disclosure,
confidentiality or other agreements entered into between the parties from time
to time, each party hereby consents to the Disclosure of information (the
“Reporting Consent”):   (i)       to the extent required by, or required in
order to comply with, any applicable law, rule or regulation which mandates
Disclosure of transaction and similar information or to the extent required by,
or required in order to comply with, any order, request or directive regarding
Disclosure of transaction and similar information issued by any relevant
authority or body or agency having competent jurisdiction over a party hereto
(“Reporting Requirements”); or

23

--------------------------------------------------------------------------------




(ii)       to and between the other party’s head office, branches or affiliates;
or to any trade data repository or any systems or services operated by any trade
repository or Market, in each case, in connection with such Reporting
Requirements.   “Disclosure” means disclosure, reporting, retention, or any
action similar or analogous to any of the aforementioned.   Disclosures made
pursuant to this Reporting Consent may include, without limitation, Disclosure
of information relating to disputes over transactions between the parties, a
party’s identity, and certain transaction and pricing data and may result in
such information becoming available to the public or recipients in a
jurisdiction which may have a different level of protection for personal data
from that of the relevant party’s home jurisdiction.   This Reporting Consent
shall be deemed to constitute an agreement between the parties with respect to
Disclosure in general and shall survive the termination of the Transaction. No
amendment to or termination of this Reporting Consent shall be effective unless
such amendment or termination is made in writing between the parties and
specifically refers to this Reporting Consent.         (cc)     EMIR Portfolio
Reconciliation and Dispute Resolution. Subject to the below, the parties hereby
agree that the provisions set out in Part I and III of the Attachment to the
ISDA 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol as published by ISDA on 19 July 2013 shall be incorporated by reference
to this Confirmation, mutatis mutandis, as though such provisions and
definitions were set out in full herein, with any such conforming changes as are
necessary to deal with what would otherwise be inappropriate or incorrect
cross-references:    (i) References therein to:   (A)       the “Adherence
Letter” shall be deemed to be references to this Confirmation;   (B) the
“Implementation Date” shall be deemed to be references to the date of the
Agreement;   (C) the “Protocol Covered Agreement” shall be deemed to be this
Confirmation; and   (D) the “Protocol” shall be deleted.   (ii) For the purposes
of the foregoing:   (A) Portfolio reconciliation process status:   Dealer shall
be a Portfolio Data Sending Entity   Company shall be a Portfolio Data Receiving
Entity   (B) Local Business Days:   Dealer specifies the following places for
the purpose of the definition of Local Business Day as it applies to it: London,
New York   Company specifies the following place(s) for the purposes of the
definition of Local Business Day as it applies to it: New York   (C) Contact
details for Dispute Notices, Portfolio Data, and discrepancy notices:

24

--------------------------------------------------------------------------------




                                 Notices to Dealer:       The following items
may be delivered to Dealer at the contact details shown below:       Portfolio
Data, Notice of a discrepancy or Dispute Notice:       Jefferies LLC    
[_______]     Attn: [_______]   E-mail: [_______]       And         Jefferies
International Limited   [_______]     Attn: [_______]   E-mail: [_______]      
Notices to Company:       The following items may be delivered to Company at the
contact details shown below:         Portfolio Data, Notice of a discrepancy or
Dispute Notice:       CalAmp Corp.     [_______]     Attention:     [_______]  
Telephone No.:       [_______]   Facsimile No.: [_______]


                        (D)       Use of a third-party service provider:   (I)
Dealer may appoint a third party as its agent and/or third party service
provider for the purposes of performing all or part of the actions required by
the Portfolio Reconciliation Risk Mitigation Techniques; and   (II) Company may
appoint a third party as its agent and/or third party service provider for the
purposes of performing all or part of the actions required by the Portfolio
Reconciliation Risk Mitigation Techniques.

 

Notwithstanding anything to the contrary as set out herein, the provisions of
this section “EMIR Portfolio Reconciliation and Dispute Resolution” shall
survive the termination of the Transaction. No amendment to or termination of
this section shall be effective unless such amendment or termination is made in
writing between the parties and specifically refers to this section “EMIR
Portfolio Reconciliation and Dispute Resolution”.

        (dd)       EMIR Classification and NFC Representation. The section
entitled “NFC Representation” as set out in the Attachment to the ISDA 2013 EMIR
NFC Representation Protocol as published by the International Swaps and
Derivatives Association on 8 March 2013 (the “EMIR Classification Protocol”)
shall be incorporated by reference to this Confirmation but with the following
amendments:   (i)       References to a party adhering, a party’s adherence or a
party having adhered to the EMIR Classification Protocol as a “party making the
NFC Representation” will be construed as Company executing this Confirmation
while making the statement that it is a party which is making the NFC
Representation.

25

--------------------------------------------------------------------------------




References to “party which is a NFC+ Party making the NFC Representation” shall
not be applicable to this Confirmation.                     (ii)       Dealer
confirms that it is a party that does not make the NFC Representation.   Company
confirms that it is a party making the NFC Representation.   (iii) Unless
otherwise specified by the relevant party, for the purposes of the definition of
“effectively delivered”:    Dealer’s address details to which any Clearing
Status Notice, Non-Clearing Status Notice, NFC+ Representation Notice, NFC
Representation Notice or Non-representation Notice should be delivered are:
[_______]   (iv) Company’s address details to which any Clearing Status Notice,
Non-Clearing Status Notice, NFC+ Representation Notice, NFC Representation
Notice or Non-representation Notice should be delivered are:  

                                                             CalAmp Corp.    
[_______]     Attention: [_______]   Telephone No.:         [_______]  
Facsimile No.: [_______]


                  (v)       The definition of:   (A)       “Adherence Letter” is
deleted;   (B) “effectively delivered” is amended by replacing the words “the
Adherence Letter” with the words “this Confirmation”; and   (C) “Protocol” is
deleted.

26

--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

Very truly yours,                Jefferies International Limited          
By:         Authorized Signatory Name:         Jefferies LLC, as agent in
accordance with the agency provisions on page 1 and Section 9(g) of this
Confirmation           By:     Authorized Signatory   Name:


Accepted and confirmed as of the Trade Date:   CalAmp Corp.     By:      
Authorized Signatory Name:


--------------------------------------------------------------------------------